ON REHEARING GRANTED.
This was a mortgage foreclosure. Complainant prevailed in the court below. Final decree originally entered allowed complainant a recovery of $1000.00 principal and $729.99 interest thereon, together with a solicitor's fee of $172.00. On rehearing granted after affirmance of the original decree on June 12, 1934, we have become convinced after a reargument of the cause, that recovery should have been limited in final decree to not exceeding $501.93 principal with interest on same at the rate of ten per cent. until July 3, 1932, the date of final decree. *Page 309 
The solicitor's fee should be reduced in proportion to such reasonable sum as the Chancellor shall hereafter fix in an amended final decree, after notice and hearing, or by consent of the parties after remand. The costs of this appeal should be imposed on the appellant and appellee in equal shares. We have arrived at these figures by treating the note for $1515.00 given August 12, 1927, as being intended between the parties to represent all the debt that was due on any account as of the date it was given.
It is therefore considered, ordered and adjudged on rehearing that the decree appealed from be reversed with directions to have further proceedings and enter an amended final decree to conform to this opinion the costs of this appeal to be taxed one-half against appellant and one-half against appellee herein.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.